Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on September 08, 2022. Claims 1-11 are pending.

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 102 rejections of said previous office action have been fully considered; however, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther et al. US2018/0208189 (“Ginther”) in view of Yasukawa et al. US2017/0021895 (“Yasukawa”).

Regarding claim(s) 1, 9-11. Ginther discloses a controller (60) that controls vehicle body behavior of a motorcycle (100), the controller (60) comprising: 
an acquisition section (61) that acquires trigger information generated in accordance with peripheral environment of the motorcycle (100) (para. 14, e.g. one or more forward travel sensors 68. The forward travel sensor 68 can be a forward-facing sensor including any or all of: a camera, a RADAR sensor, or a LIDAR sensor.); and 
an execution section (62) that initiates a control mode making the motorcycle (100) execute an automatic brake operation in accordance with the trigger information acquired by the acquisition section (61) and makes the motorcycle (100) generate a braking force (abstract, para. 3, e.g. controlling autonomous actuation of a brake on a saddle-ride vehicle. A trigger for an autonomous braking event for the brake is identified with a controller. In response to the identification of the autonomous braking event trigger, one or both of the following are performed with the controller: c), 
wherein the acquisition section (61) further acquires seat load information that is information of a load received by a seat (1a, 1b) of the motorcycle (100) (para. 12, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).), and 
the execution section (62) changes the automatic brake operation, which is executed in the control mode, in accordance with the seat load information acquired by the acquisition section (61) (para. 2, e.g. the controller is programmed to perform one or both of the following in response to the identification of the autonomous braking event trigger: check for a positive cognitive engagement of the rider with the rider cognition sensor, and check for a positive physical engagement of the rider with the rider physical sensor. Para. 12, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10). The signal from the seat sensor 46 can be representative of the actual weight exerted or can simply be a binary output if the seat sensor 46 is a switch configured to close when a predetermined amount of weight (e.g., 30 lbs. or 50 lbs.) is being exerted on the seat 28.)
	Ginther does not explicitly disclose the execution section sets the braking force based on the dynamic load received from the seat load information. Instead, Ginther teaches a seat sensor 46 can be a weight sensor such as a load cell operable to detect a rider's weight that is exerted upon the seat 28 to activate the braking event.
	Yasukawa teaches optimal distribution of a braking force applied to the front and rear wheel based a dynamic load information (para. 91, raking of the straddled vehicle, such as a motorcycle, is more likely to be influenced by a condition of a loaded object than a four-wheeled automobile. In the case where there is a small amount of a loaded object and the center of gravity is in a front portion, the operation amount-front/rear wheel target braking force characteristics having importance on the front wheel is used, whereby distribution of the braking force is optimal. In the case where there is a large amount of a loaded object and the center of gravity is in a rear portion, the operation amount-front/rear wheel target braking force characteristics having an importance on the rear wheel is used, whereby distribution of the braking force is optimal.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Ginther by incorporating the applied teaching of Yasukawa to improve rider’s comfort and safety in autonomous braking.

	Regarding claim(s) 2. Ginther discloses wherein the execution section (62) changes the braking force, which is generated in the motorcycle (100) in the automatic brake operation executed in the control mode, in accordance with the seat load information acquired by the acquisition section (61) (para. 2, e.g. the controller is programmed to perform one or both of the following in response to the identification of the autonomous braking event trigger: check for a positive cognitive engagement of the rider with the rider cognition sensor, and check for a positive physical engagement of the rider with the rider physical sensor. Para. 12, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10). The signal from the seat sensor 46 can be representative of the actual weight exerted or can simply be a binary output if the seat sensor 46 is a switch configured to close when a predetermined amount of weight (e.g., 30 lbs. or 50 lbs.) is being exerted on the seat 28.)

Regarding claim(s) 3. Ginther discloses wherein the execution section (62) changes initiation timing of the automatic brake operation, which is executed in the control mode, in accordance with the seat load information acquired by the acquisition section (61) (para. 38, e.g. confirmation at one of the steps 216, 218, and following the actuation of the indicator(s) 40, 90, 98, 102, 106 to alert the rider, the controller 64 may proceed to step 220 to actuate autonomous braking after a brief time delay at step 224 of a predetermined time interval (e.g. 200 ms to 500 ms). In lieu of the time delay scheme or in combination therewith, the controller 64 may proceed to a modified step 220 in which the engine throttle is closed and optionally a predetermined autonomous actuation of the brake 48 is applied to achieve an amount of deceleration distinctly below the ABS threshold.)

Regarding claim(s) 4. Ginther discloses wherein the acquisition section (61) acquires the seat load information on the basis of a detection result of an external force detector (42) that detects an external force acting on the seat (1a, 1b) of the motorcycle (100) (para. 12, para. 34, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).)

Regarding claim(s) 5. Ginther discloses wherein the external force detector (42) includes a sensor (42a) that detects the load received by a driver's seat (1a) of the motorcycle (100) (para. 12, para. 34,  e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).)

Regarding claim(s) 6. Ginther discloses wherein the external force detector (42) includes a sensor (42b) that detects the load received by a tandem seat (1b) of the motorcycle (100) (para. 12, para. 34, e.g. The seat sensor 46 can output a signal indicative of the rider's weight exerted upon the seat 28 for determining whether the rider is in a seated position (i.e., not standing up on foot supports of the motorcycle 10).)

Regarding claim(s) 7. Ginther discloses wherein the execution section (62) changes the automatic brake operation, which is executed in the control mode, in accordance with a result of a comparison between a value that is acquired as the seat load information and a threshold value (para. 12, para. 34, e.g. The signal from the seat sensor 46 can be representative of the actual weight exerted or can simply be a binary output if the seat sensor 46 is a switch configured to close when a predetermined amount of weight (e.g., 30 lbs. or 50 lbs.) is being exerted on the seat 28.)

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC M DO/Primary Examiner, Art Unit 3666